RANSOM, Justice (specially concurring). I concur in the opinion we adopt today but write specially to express a concern with what the parties neither briefed nor argued adequately — if at all — and that, consequently, has not been addressed by this Court. As to whether a public works project that is duly authorized can be a nuisance in fact, the majority acknowledges that “[t]he key statutory language relating to this issue is from the New Mexico Public Nuisance Statute: ‘A public nuisance consists of knowingly creating, performing or maintaining anything affecting any number of citizens without lawful authority.’ Section 30-8-1 (emphasis added).” Under the law of this case, the City’s annexation of the bridge corridor unquestionably places the corridor within the boundaries of the City and thus under its lawful authority over municipal streets. I question, however, whether we have addressed an elusive but perhaps determinative issue: May the Village or its inhabitants enjoin the building of the bridge as a nuisance in fact on the grounds that the City is without lawful authority to make legislative determinations (for the benefit of the City and its inhabitants) that have significant injurious impact on the public health, safety, or welfare of its neighbors or that interfere with the exercise and enjoyment of their public rights? Legislative authority is founded on the consent of the governed. The inhabitants of the Village have not consented to be governed by the City nor do they have the right of political participation in City government. Yet, the City has imposed its legislative will on the Village. Therefore, I posit that conflicting health, safety, and welfare issues impacting adjacent municipalities must be resolved by a common legislature — the state legislature. Today’s opinion assumes without analysis that municipal power and authority over the building of bridges, as has been granted by the state legislature, extends to making decisions about the welfare of the public living in the adjacent Village through which the City’s bridge corridor passes. Without a specific grant of such power, there may be in relation to a municipality’s neighbors no “lawful authority” that would preclude the anticipatory injunction of a nuisance in fact as defined by Section 30-8-1. Our opinion does not broach or resolve this question, which remains to be answered another day.